This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,389

 5 JOSE L. ORTEGA, a/k/a JOSE ORTEGA-LEAL,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jose L. Ortega
13 Springer, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.



4   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _________________________________
10 RODERICK T. KENNEDY, Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                            2